UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 95-7773



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

         versus

FARZAND ALI CHAUDHRY, a/k/a Chaudhry Farzand
Ali,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Chief
District Judge. (CR-94-14-A, CA-94-1574-AM)


Submitted:   March 21, 1996                 Decided:   April 10, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Farzand Ali Chaudhry, Appellant Pro Se. Thomas More Hollenhorst,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

mercy plea to reduce his sentence and fines. We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. United States v. Chaudhry, Nos. CR-94-14-A; CA-94-1574-AM
(E.D. Va. Aug. 28, 1995). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2